THIGPEN, Judge,
dissenting.
I am constrained to dissent, based upon my recent dissent on a similar issue in Bruno *139v. Director of Public Safety, 673 So.2d 445 (Ala.Civ.App.1995), and based upon a review of our Supreme Court’s decision in Ex parte State Alcoholic Beverage Control Board, 654 So.2d 1149 (Ala.1994). While I am sympathetic to Crump’s plight, it is my opinion that this issue has been foreclosed by our Supreme Court. Ex parte State Alcoholic Beverage Control Board, supra. Therefore, because I would affirm, I must respectfully dissent.